Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 1/29/2021.  
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5 and 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichter et al. (US 2009/0064646 in IDS) in view of Connor et al. (US 7,247,183 in IDS).
Regarding claim 1, Reichter teaches a filter element comprising a filter media positioned a filter border with axial projections thereon (826 827) capable of interacting with an inner housing surface complementary with the circumferential surface of the filter element border and allowing for the filter border to block fluid flow across said border (Fig. 30 -31 and [0209]-[0214]).  
Reichter fails to teach a radially extending recess in the x-y plane.  Connor teaches a filter that has a filter border that has a radially extending recess in the x-y plane (Figs. 1-2).  Such a design of protrusions and recesses in the radial direction can ensure that only a proper filter can be placed in the filter housing as well as provide a 
It is noted that any surface of the filter element that can interact with an unclaimed element could be termed a sealing surface as how the claimed filter element interacts with unclaimed elements is merely an intended use and not given patentable weight. As such, modified Reichter is capable of providing said sealing surfaces with the claimed structure and meets the claim limitations. 
Regarding claim 2, Reichter teaches that there are multiple axial projections (Fig. 30).
Regarding claimed 3-4, it is submitted that Reichter teaches at least one of regular or irregular spacing of the axial projections.  Modifying the spacing would have been an obvious matter of rearrangement of parts (see MPEP 2144.04; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).).  
Regarding claim 5, Reichter teaches the axial projections being more rectangular.  It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 8, Reichter teaches a gasket (829) as part of the border ([0214]).  Modifying the gasket so it is integrally formed would have been an obvious matter of making integral (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")). Further, Connor teaches that the border and the gasket are integrally formed. 
Regarding claims 9-12, see claims 2-5 above. 
Regarding claim 13, as discussed above, how the filter element interacts with a housing (one way fit) is an intended use and not given patentable weight.  It is noted that the recesses and projections in modified Reichter are capable of providing a one way fit and thus meets the claim limitation. 

Claims 6-7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichter et al. (US 2009/0064646) in view of Connor et al. (US 7,247,183 in IDS) as applied to claim 1 above, and further in view of FR 2214505 (hereinafter `505) (in IDS). 
Regarding claims 6-7 and 14, Reichter teaches a rectangular/square shaped filter element and thus does not teach a heart shaped, non-symmetrical, or racetrack type shape.  `505 teaches that filter elements can come in a variety of shapes and sizes including heart shaped, non-symmetrical, or racetrack type shape (Figs. 5-9).  Thus, it would have been obvious to provide the filter in the desired shape in order to accommodate the various parts of the filtering apparatus (see Ng) and to ensure a proper fit (see also MPEP 2144.04 (IV B)).

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. Applicant argues the bumps on the axial surface are mold stand-offs and not sealing surfaces as claimed. As discussed above, how the bumps on the axial surface interact with unclaimed elements is merely an intended use. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). The claims are directed to a filter element and as such, only the structure of the filter element is given patentable weight. The claimed structure is a filter element with bumps on the axial surface. Reichter teaches a filter element with bumps on the axial surface and meets the claim limitation. The argued sealing between the claimed element (filter element) and an unclaimed element (housing) is not given patentable weight. The bumps in Reichter are capable of providing a sealing surface depending on how the unclaimed housing interacts with the filter element. As such, modified Reichter renders obvious the claimed invention. If Applicant desires to give patentable weight to the functional language regarding how the filter element interacts/seals with the housing, the housing should be positively claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777